DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the RCE filing of 7/13/2021 to consider an IDS after the notice of allowance on 4/13/2021.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/13/2021 was filed after the mailing date of the notice of allowance on 4/13/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 2-4, 7-11, and 13-14 (of the claims filed 4/5/2021) allowed.
The following is an examiner’s statement of reasons for allowance: see the arguments/remarks filed by Applicant 4/5/2021, page 4-5.	The art of record demonstrates various analogous turbocharger or turboexpander devices like that instantly claimed.  The art of record, however, either alone or in combination fails to disclose each limitation required of the claims.  Particularly, the specific stage and bearing configuration claimed by applicant is not anticipated or found obvious based on the art of record.  Considering specifically the limitation of a radial impeller and axial expansion downstream of the radial impeller, both between the claimed bearing assembly and auxiliary shaft-supporting bearing assembly at an end of the claimed second shaft portion, it is noted that turbomachines having a shaft with multiple stages mounted thereon and bearing assemblies between which lie multiple stages are demonstrated by the art of record (see specifically EP3517729 Fig. 1 cited by Applicant, bearings 15 and 17 and multiple stages at an end of the shaft.  Regardless, the intervening claim limitations render un-obvious any modification of art meeting those limitations and applying a bearing assembly like that of EP3517729 as EP3517729 uses solely radial flow stages.  Completely modifying a turbomachine flow path necessarily requires a rearrangement of parts (casings, stages, and bearings) to accommodate the different flowpath and the disclosure and teaching of the art of record do not render obvious the particular configuration claimed by Applicant.  It is not clear how one of ordinary skill would combine the devices of the prior art to arrive at the instantly claimed invention without arbitrarily picking and choosing components with impermissible hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELDON T BROCKMAN whose telephone number is (571)270-3263.  The examiner can normally be reached on Mon-Fri 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on 571-270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ELDON T BROCKMAN/Primary Examiner, Art Unit 3745